


Exhibit 32.2
 
CERTIFICATION PURSUANT TO SECTION 1350 OF CHAPTER 63 OF TITLE 18 OF THE UNITED
STATES CODE
 
In connection with the Annual Report on Form 10-K of Thermon Group
Holdings, Inc. (the “Company”) for the fiscal year ended March 31, 2013 (the
“Report”), I, Jay Peterson, certify, pursuant to 18 U.S.C. Section 1350, as
adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the
best of my knowledge:
(1)
The Report fully complies with the requirements of Section 13(a) or 15(d) of the
Securities Exchange Act of 1934; and

(2)
Information contained in the Report fairly presents, in all material respects,
the financial condition and results of operations of the Company.

Date:  June 10, 2013
 
 
 
By:
/s/ Jay Peterson
 
Name:
Jay Peterson
 
Title:
Chief Financial Officer







